Rule 602. Need for Personal KnowledgeA witness may testify to a matter only if evidence is introduced sufficient to support a finding that the witness has personal knowledge of the matter. Evidence to prove personal knowledge may consist of the witness’s own testimony. This rule does not apply to a witness’s expert testimony under Rule 703. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1934; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 25, 1988, eff. Nov. 1, 1988; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules “* * * [T]he rule requiring that a  witness who testifies to a fact which can be perceived by the senses  must have had an opportunity to observe, and must have actually observed  the fact” is a “most pervasive manifestation” of the common law  insistence upon “the most reliable sources of information.” McCormick  §10, p. 19. These foundation requirements may, of course, be furnished  by the testimony of the witness himself; hence personal knowledge is not  an absolute but may consist of what the witness thinks he knows from  personal perception. 2 Wigmore §650. It will be observed that the rule  is in fact a specialized application of the provisions of Rule 104(b) on  conditional relevancy. This rule does not govern the situation of a  witness who testifies to a hearsay statement as such, if he has personal  knowledge of the making of the statement. Rules 801 and 805 would be  applicable. This rule would, however, prevent him from testifying to the  subject matter of the hearsay statement, as he has no personal  knowledge of it. The reference to Rule 703 is designed to avoid any  question of conflict between the present rule and the provisions of that  rule allowing an expert to express opinions based on facts of which he  does not have personal knowledge. Notes of Advisory Committee on Rules—1987 Amendment The amendments are technical. No substantive change is intended. Notes of Advisory Committee on Rules—1988 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The language of Rule 602 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.